DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2020 has been entered.
 Response to Amendment
The amendments, filed 09/29/2020, have been entered and made of record. Claims 1-17 are pending. Claims 5-13 are withdrawn from consideration. In view of Applicant’s amendments to the claim, the rejection under 35 U.S.C. 112 is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 14-17 have been considered but are moot because of the new ground of rejection sets forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins (US Pat. No. 10, 803 496).
Regarding claim 1, Hopkins discloses a video editing apparatus comprising:
a display (see figure 1 administrative compute 108 and col. 7 lines 8-34); 
a memory, configured to store instructions and data (see col. 22 lines 48-66); and
a processor (see col. 14 lines 27-40), configured to execute the instructions to:
perform object recognition on a video (see col. 13 lines 36-48 and also col. 12 lines 33-34, capturing video image and figure 2 step 202);
recognize a target object from the video and identify the target object recognized from the video based on an image database that stores a plurality of object images of objects; (see figure 2, recognize object (step 204); compare object against database (step 208); col. 13 lines 37-40; col. 15 lines 31-41; see also col. 13 line 49-col. 15 line 24);
register the target object recognized from the video along with object identification information and a predetermined time period in which the target object is captured in the video, wherein the object identification information is information associated with the target object (see col. 11 lines 47-58 and col. 18 lines 39-54, generate object profile; see col. 20 lines 34-38 new object profile; see col. 8 lines 6-31 video is a series of frames and associated timing information; see col. 4 lines 38-39 object with video); and
in response to reception of the object identification information, display an image in which the target object is captured in the predetermined time period and identified by the object identification information on the display (see figure 2, display image information (step 216); see figure 3 display image and information; see col. 11 lines 56-61; see also col. 8 lines 11-31).
Regarding claim 2, Hopkins discloses the processor is further configured to select if a plurality of images from which the target object associated with the predetermined time period is recognized are present, one of the images (see col. 14 lines 27-67).
Regarding claim 3, Hopkins discloses the selected one of the images satisfies a predetermined condition (see col. 14 lines 16-67).
Regarding claim 2, Hopkins discloses the selected one of the images is specified by a user (see col. 19 line 66-col. 20 line 10 and also col. 13 lines 24-36).
Regarding claim 14, Hopkins discloses the processor recognizes the target object that is captured in the video for the predetermined period through image recognition (see col. 13 line 49-col. 14 line 65).
Regarding claim 15, Hopkins discloses the processor registers the target object recognized from the video as registered target information, and wherein the processor extracts the image from the video for the determined time period according to the reception of the information and the registered target information (see col. 18 line 26-col. 9 line 3; col. 20 lines 34-53 and also col. 8 lines 6-31).
Regarding claim 16, Hopkins discloses after the step of displaying the image in which the target object is captured in the predetermined time period on the display, the method further comprises: receiving an input comment regarding the target object; and storing the image in which the target object is captured in the predetermined time period and the input comment in the memory (see col. 7 lines 20-24 keyboard for inputting textual information; see col. 3 line 65-col. 4 line 12 the server is programmed to extract symbolic information such as text; see also figures 3 and 5 and col. 11 lines 47-58 object profile of the object in database, col. 8 lines 6-31 video is with timing information).
Regarding claim 17, Hopkins discloses generating a report comprising the image in which the target object is captured in the predetermined time period, the object identification information, and the input comment (see col. 7 lines 35-56 each image has textual description of the image; see also figures 3 and 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        May 19, 2022